                  Case 19-12122-MFW              Doc 1304         Filed 05/21/20        Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           )   Chapter 11
                                                                     )
    FOREVER 21, INC., et al.,1                                       )   Case No. 19-12122 (KG)
                                                                     )
                                       Debtors.                      )   (Jointly Administered)
                                                                     )   Re: Docket Nos. 1232, 1274

                            DEBTORS’ REPLY TO
                   THE UNITED STATES TRUSTEE’S RESPONSE
               AND RESERVATION OF RIGHTS TO DEBTORS’ SECOND
            MOTION FOR ENTRY OF AN ORDER (I) FURTHER EXTENDING
          THE DEBTORS’ EXCLUSIVE PERIODS TO FILE A CHAPTER 11 PLAN
         AND SOLICIT ACCEPTANCES THEREOF PURSUANT TO SECTION 1121
          OF THE BANKRUPTCY CODE AND (II) GRANTING RELATED RELIEF

             The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2

submit this reply (this “Reply”) to the response and reservation of rights [Docket No. 1274]

(the “Response”) of the United States Trustee for the District of Delaware (the “U.S. Trustee”),

filed in connection with the Debtors’ Second Motion for Entry of an Order (I) Further Extending

the Debtors’ Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptance Thereof Pursuant

to Section 1121 of the Bankruptcy Code and (II) Granting Related Relief [Docket No. 1232]

(the “Motion”) seeking entry of an order (the “Order”) authorizing the Debtors to further extend




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
      Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
      Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
      service address is: 3880 N. Mission Road, Los Angeles, California 90031.

2     A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors’
      chapter 11 cases, are set forth in greater detail in the Declaration of Jonathan Goulding, Chief Restructuring
      Officer of Forever 21, Inc., in Support of Chapter 11 Petitions and First Day Motions [Docket No. 23] (the “First
      Day Declaration”), filed contemporaneously with the Debtors’ voluntary petitions for relief filed under chapter
      11 of title 11 of the United States Code (the “Bankruptcy Code”), on September 29, 2019 (the “Petition Date”).
      Capitalized terms used but not otherwise defined in this Motion shall have the meanings given to them in the First
      Day Declaration.
              Case 19-12122-MFW               Doc 1304        Filed 05/21/20        Page 2 of 5




the Debtors’ exclusive right to file a chapter 11 plan by 90 days through and including July 26,

2020, and to solicit votes thereon by 90 days through and including September 23, 2020, and

granting related relief. In support of the Order and in reply to the Response, the Debtors

respectfully state as follows.3

                                                     Reply

        1.       The U.S. Trustee does not dispute that the Debtors should obtain an extension of

their Exclusivity Periods. Rather, the Response focuses on the status of the Debtors’ chapter 11

cases. Specifically, the U.S. Trustee states that, following the closing of the sale of substantially

all of the Debtors’ assets (the “Sale”), the Wind Down Account will be (i) insufficient to pay

administrative claims in these chapter 11 cases and (ii) used solely to pay professional fees. The

Debtors file this Reply to provide an update on the status of the cases and next steps, as well as to

clarify the scope of the Wind Down Account.

        2.       Since the Debtors filed the Motion, the Debtors and their advisors have continued

to seek a resolution of these chapter 11 cases and evaluate the necessary next steps. At a minimum,

a successful wind down of the Debtors’ estates requires the completion of certain

value-maximizing processes. Specifically, the Debtors anticipate closing a sale for certain real

property (the “Warehouse Sale”) over the course of the next 60 to 90 days. The Warehouse Sale

was previously approved pursuant to a separate motion [Docket No. 956], and, since that time, the

Debtors and their advisors have continued to engage and coordinate with the buyer to ensure a

successful outcome with respect to this outstanding Warehouse Sale. Additionally, under the

Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), the Debtors anticipate




3
    Capitalized terms used but not defined in this Reply have the meanings used in the Motion.



                                                        2
               Case 19-12122-MFW               Doc 1304        Filed 05/21/20        Page 3 of 5




receiving certain, potentially significant, additional tax refunds, which will increase the ultimate

amount of funds available for distribution to the Debtors’ administrative creditors.

        3.       These two primary value-accretive workstreams, in addition to certain other

ongoing value analyses, will ultimately engender to the benefit of the Debtors’ administrative

claimants. It is not simply the $5 million in the Wind Down Account, but a variety of other pools

of unrestricted cash, that will ultimately form the aggregate amount of distributable value available

to holders of allowed administrative claims. However, until the Administrative Bar Date passes

and a clear picture emerges as to the size of the administrative claims pool, the Debtors and their

advisors will be unable to evaluate what percentage recovery the administrative claimants may

expect. Asserting at this point that there is insufficient value to support a continued chapter 11

process is short-sighted, particularly in light of the outstanding funds that the Debtors anticipate

retaining following consummation of the Warehouse Sale (and payment of outstanding DIP Term

Loan Obligations), and pursuant to the CARES Act.

        4.       Further, forcing the Debtors to abandon their chapter 11 process would severely

inhibit the Debtors’ ability to recoup the benefits of the tax refunds provided under the CARES

Act. While certain case law indicates that debtors may not be eligible for certain relief under the

CARES Act, involvement in a chapter 11 proceeding is not itself disqualifying. 4 Although no

motion to dismiss or convert the cases has been filed at this time, it is easy to imagine that should

such a motion be filed, the Debtors would face potentially insurmountable obstacles in obtaining

relief under the CARES Act—relief that is now available to the Debtors as debtors in possession




4
    For example, while the Small Business Administration has released certain forms (Official SBA Form 2483 and
    Official SBA Form 2484) that indicate debtors are ineligible to receive loans pursuant to the Paycheck Protection
    Program (“PPP”), such relief is not at issue here, as the Debtors are not seeking PPP loans.


                                                         3
             Case 19-12122-MFW           Doc 1304     Filed 05/21/20        Page 4 of 5




in a chapter 11 bankruptcy process and would ultimately result in additional value for the Debtors’

administrative claimants.

       5.      Other than with respect to the ongoing value-accretive workstreams discussed

above, the Debtors have effectively “moth-balled” their cases. Outside of the work required (i) to

finalize the Warehouse Sale and the CARES Act refunds and (ii) to begin preliminary

administrative claims analysis, professionals have not expended significant time on these

chapter 11 cases since the closing of the Sale. Although the professionals in these chapter 11 cases

are working diligently and expeditiously towards identifying a value-maximizing pathway for an

orderly wind down of the Debtors’ estates, they are also conscious of the limited resources

available.

       6.      Raising the specter of a request for dismissal or conversion to a chapter 7 is

untimely. The Debtors and their advisors continue to find additional pockets of value available to

distribute to the Debtors’ administrative claimants. Interrupting that process at this time would

ultimately harm the very creditors the U.S. Trustee implies are harmed by allowing these

chapter 11 cases to continue. For the reasons discussed in this Reply, the Debtors respectfully

request that this Court grant the Motion.



                            [Remainder of page intentionally left blank.]




                                                 4
             Case 19-12122-MFW          Doc 1304    Filed 05/21/20    Page 5 of 5




       The Debtors respectfully request that the Court grant the Motion and enter the Order,

substantially in the form attached to the Motion.

Dated: May 21, 2020                   /s/ Laura Davis Jones
Wilmington, Delaware                  Laura Davis Jones (DE Bar No. 2436)
                                      James E. O’Neill (DE Bar No. 4042)
                                      Timothy P. Cairns (DE Bar No. 4228)
                                      PACHULSKI STANG ZIEHL & JONES LLP
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, Delaware 19899-8705 (Courier 19801)
                                      Telephone:    (302) 652-4100
                                      Facsimile:    (302) 652-4400
                                      Email:        ljones@pszjlaw.com
                                                    joneill@pszjlaw.com
                                                    tcairns@pszjlaw.com

                                      -and-

                                      Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                      Aparna Yenamandra (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone:    (212) 446-4800
                                      Facsimile:    (212) 446-4900
                                      Email:        jsussberg@kirkland.com
                                                    aparna.yenamandra@kirkland.com

                                      -and-

                                      Anup Sathy, P.C. (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      300 North LaSalle Street
                                      Chicago, Illinois 60654
                                      Telephone:     (312) 862-2000
                                      Facsimile:     (312) 862-2200
                                      Email:         asathy@kirkland.com

                                      Co-Counsel for the Debtors and Debtors in Possession
